952 So. 2d 1242 (2007)
Michael HARVARD, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-2524.
District Court of Appeal of Florida, Third District.
April 4, 2007.
Bennett H. Brummer, Public Defender, and Maria E. Lauredo, Assistant Public Defender.
Bill McCollum, Attorney General, and Laura Moszer, Assistant Attorney General, for appellee.
Before FLETCHER and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed.
FLETCHER, J., and SCHWARTZ, Senior Judge, concur.
SHEPHERD, J., concurring in part and dissenting in part.
Because the trial court summarily denied defendant's motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a) without attaching necessary records conclusively refuting that the sentence defendant received was enhanced illegally with a three-year minimum mandatory sentence in case number F03-13705, and nothing in our record indicates the trial court possessed evidence conclusively refuting this point, I would reverse and remand for attachment of records or further proceedings. See Langdon v. State, 947 So. 2d 460 (Fla. 3d DCA 2007). I therefore respectfully dissent on this point.
In all other respects, I join the majority.